DETAILED ACTION

Election/Restrictions
Claims 1, 6, 8-11, 16, 18, 19, and 21-23 are allowable. Claims 4, 5, 14, and 15, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among Species D (including Species G-I) and E, as set forth in the Office action mailed on 19 June 2020, is hereby withdrawn and claims 4, 5, 14, and 15 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01. 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: None of the searched, pertinent prior art clearly shows by itself, or in combination with each other, an instrument for drilling a hole comprising a shaft and a sleeve surrounding the shaft that is longitudinally slidable with respect to the shaft but not rotatable, and a locking mechanism that holds the sleeve in a longitudinally fixed position with respect to the shaft, the locking mechanism engaging with the shaft using the structural elements as claimed. The claims distinguish over the uncovered relevant art cited in the attached PTO-892.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent No. US 5,626,607 to Malecki et al. discloses angled ratchet grooves; U.S. Patent No. US 8,795,282 to Earl et al. discloses angled ratchet grooves; U.S. Patent No. US 8,876,444 to Chanturidze discloses a sleeve that is longitudinally movable with respect to a shaft using angled ratchet grooves.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY L KAMIKAWA whose telephone number is (571)270-7276.  The examiner can normally be reached on M-F 10:00-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong, can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/TRACY L KAMIKAWA/Examiner, Art Unit 3775                     

/KEVIN T TRUONG/Supervisory Patent Examiner, Art Unit 3775